              Case 3:17-md-02801-JD Document 703 Filed 06/25/19 Page 1 of 4




 1   BILZIN SUMBERG BAENA PRICE & AXELROD LLP
     Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
 3   Lori P. Lustrin (pro hac vice)
     Shalia M. Sakona (pro hac vice)
 4   Jerry R. Goldsmith (pro hac vice)
     1450 Brickell Avenue
 5
     Suite 2300
 6   Miami, FL 33131-3456
     Telephone: (305) 374-7580
 7   Email: rturken@bilzin.com
 8   Email: swagner@bilzin.com
     Email: llustrin@bilzin.com
 9   Email: ssakona@bilzin.com
     Email: jgoldsmith@bilzin.com
10
     Attorneys for Benchmark Electronics
11

12

13

14                            UNITED STATES DISTRICT COURT
15                         NORTHERN DISTRICT OF CALIFORNIA
16
     In re Capacitors Antitrust Litigation
                                                    Case No. 17-md-02801-JD
17

18
     This document relates to:
                                                    STIPULATION AND [PROPOSED]
                                                                    XXXXXXXXXX
19                                                  ORDER OF DISMISSAL
     Benchmark Electronics, Inc.; Benchmark
20   Electronics Huntsville, Inc.; Benchmark
     Electronics Manufacturing Solutions
21   (Moorpark), Inc.; Benchmark Electronics
     Manufacturing Solutions, Inc.; Benchmark
22
     Electronics Phoenix, Inc.; Benchmark
23   Electronics Tijuana, S. de R.L. de C.V.; and
     Benchmark Electronics De Mexico S. de
24   R.L. de C.V, Case No. 17-cv-7047
25
26

27

28
                     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                      17-md-2801-JD
                 Case 3:17-md-02801-JD Document 703 Filed 06/25/19 Page 2 of 4




 1          Plaintiffs Benchmark Electronics, Inc., Benchmark Electronics Huntsville, Inc.,

 2   Benchmark Electronics Manufacturing Solutions (Moorpark), Inc., Benchmark Electronics

 3   Manufacturing Solutions, Inc., Benchmark Electronics Phoenix, Inc., Benchmark Electronics

 4   Tijuana, S. de R.L. de C.V. and Benchmark Electronics de Mexico S. de R.L. de C.V.,

 5   (collectively, “Benchmark”) and Defendants TOKIN Corporation (formerly known as NEC TOKIN

 6   Corporation), TOKIN America, Inc. (formerly known as NEC TOKIN America, Inc.), KEMET

 7   Corporation, and KEMET Electronics Corporation (together the “TOKIN Parties”) pursuant to Rule

 8   41(a)(2) of the Federal Rules of Civil Procedure hereby stipulate to the dismissal of the present

 9   action with prejudice and state as follows:

10          1.       Benchmark and the TOKIN Parties seek the dismissal of this action against the

11   TOKIN Parties with prejudice.

12          2.       Benchmark and the TOKIN Parties agree that each party shall bear its own costs

13   and attorneys’ fees in connection with these actions.

14          3.       This stipulation does not affect the rights or claims of Benchmark against any

15   other defendant or alleged co-conspirator in this litigation.

16          WHEREFORE, the parties respectfully request that this Court issue an Order of

17   Dismissal against the TOKIN Parties only.

18          IT IS SO STIPULATED

19   Dated: June 25, 2019

20
     /s/ Scott N. Wagner                               /s/ Jacob R. Sorensen
21   Robert W. Turken (admitted pro hac vice)          Roxane A. Polidora (CA Bar No. 135972)
22   Scott N. Wagner (admitted pro hac vice)           Jacob R. Sorensen (CA Bar No. 209134)
     Lori P. Lustrin (admitted pro hac vice)           Laura C. Hurtado (CA Bar No. 267044)
23   Shalia M. Sakona (admitted pro hac vice)          PILLSBURY WINTHROP SHAW
     Jerry R. Goldsmith (admitted pro hac vice)        PITTMAN LLP
24   BILZIN SUMBERG BAENA PRICE &                      Four Embarcadero Center, 22nd Floor
     AXELROD LLP                                       San Francisco, CA 94111
25   1450 Brickell Ave., Suite 2300                    roxane.polidora@pillsburylaw.com
26   Miami, Florida 33131-3456                         jake.sorensen@pillsburylaw.com
     Telephone: 305-374-7580                           laura.hurtado@pillsburylaw.com
27   Facsimile: 305-374-7593                           Fax: +1-415-983-1200
     rturken@bilzin.com                                Counsel for Defendants TOKIN Corporation,
28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 703 Filed 06/25/19 Page 3 of 4



     swagner@bilzin.com                               TOKIN America, Inc., KEMET Corporation,
 1   llustrin@bilzin.com                              and KEMET Electronics Corporation
 2   ssakona@bilzin.com
     jgoldsmith@bilzin.com
 3   Counsel for Benchmark

 4

 5

 6

 7                                        ECF ATTESTATION
 8           I, Scott N. Wagner, an ECF User whose ID and Password are being used to file
 9   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.
10           In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in
11   this filing.
12

13   DATED: June 27, 2019
14                                                        By:    /s/ Scott N. Wagner
                                                                     Scott N. Wagner
15

16

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 703 Filed 06/25/19 Page 4 of 4




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3   Dated: _______________________
             July 18, 2019                   _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
